Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in reply to the amendments filed 3/3/2021.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features cancelled from the claims: “wherein the at least one opening in the surface of the second duct member is configured to prevent a reverse flow into the flow management system.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are (emphasis added):
Claim 8: the fluid flow path reduces a velocity of an airflow therein while minimizing a pressure drop of the airflow” 
Claim 15: wherein the at least one opening in the surface of the second duct member is configured to prevent a reverse flow into the flow management system

Regarding claim 8: The term “fluid flow path” does not define sufficient structure to understand what would carry out the claimed functional language.
Referring to the specification to ascertain the structure disclosed to accomplish the claimed function, paragraph [0039] discloses the following:
“As the airstream A flows through the opening 34 of the cover 32, large debris particles and water droplets entrained therein may be restricted by the louvers 36 from Due to the non-linear configuration of the fluid flow path 42 defined by the flow management system 30, and the increase in the fluid flow path downstream from the baffle 64, the airflow A is slowed while maintaining a velocity sufficient to meet downstream requirements. As the airflow A slows, water droplets within the airflow coalesce on the walls of the flow path. In an embodiment, the initial slowing of the airflow A occurs when the air is in contact with the second duct member 50, at the upstream end of the flow path 42. The water and/or debris that accumulate on the surface of the second duct member 50 flows through the one or more openings 60 formed therein into the adjacent drain pan. The cooling air then progresses through the fluid flow path towards a heat load.”

The term “non-linear configuration” is broad regarding what structure associated with the fluid flow path performs the claimed functional language “reduces a velocity of an airflow therein while minimizing a pressure drop of the airflow.”  However the specification recites the non-linear configuration together with the “increase in the fluid flow path downstream of the baffle 64” is what carries out the claimed functional language.  Examiner notes that the phrase “increase in the fluid flow path” is unclear since it is not specified what aspect of the fluid flow path is increased (i.e. cross-sectional area, length, turbulence, non-linearity, etc), .  Referring to the drawings, flow path 42 is shown as non-linear and is arguably serpentine or torturous.  The flow path shown in FIG 3 includes baffle 64, an increase in cross-sectional area perpendicular to the flow direction and is much more structurally specific than that claimed in claim 8 and that described in the specification.

In an embodiment, the at least one opening 60 in the surface of the second duct member 50 contains a mechanism operable to prevent a reverse flow into the flow management system.
The specification discloses the structure that is configured to perform the function of preventing a reverse flow into the flow management system is “a mechanism” but fails to provide structural detail regarding “the mechanism.”  FIG 3 shows an opening 60, but also fails to provide structural detail regarding the mechanism that would carry out the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See the 35 USC 112 rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites “wherein the at least one opening in the surface of the second duct member is configured to prevent a reverse flow into the flow management system” (emphasis added).  Referring to the specification to ascertain the structure disclosed to accomplish the claimed function, paragraph [0036] discloses the following: In an embodiment, the at least one opening 60 in the surface of the second duct member 50 contains a mechanism operable to prevent a reverse flow into the flow management system.  The specification discloses the structure that is configured to perform the function of preventing a reverse flow into the flow management system is “a mechanism” but fails 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “wherein the at least one opening in the surface of the second duct member is configured to prevent a reverse flow into the flow management system,” rendering the claim indefinite.  This claim is being interpreted under 35 USC 112(f) (see above), however the specification fails to provide adequate detail regarding what structure carries out the recited function (see 35 USC 112(a) rejection above).  Thus, the intended scope of the claim cannot be ascertained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Groom et al (US 7854778, provided by IDS) in view of Scimone (US 6595742).
Groom teaches the following claimed structural limitations of claim 8: A flow management system for delivering air to a heat load of an aircraft comprising (see column 1 lines 3 – 17): 
at least one duct defining a non-linear fluid flow path (see element 10 of FIG 1 and column 3 lines 61 – 66), the fluid flow path operably coupling the opening and the heat load (see column 5 lines 47 – 52 and see flow path B, C & D of FIG 1), wherein the fluid flow path reduces a velocity of an airflow therein while minimizing a pressure drop of the airflow (see FIG 1 with constriction near and just past element 20 followed by an expansion, see also column 4 lines 32 – 65; see instant specification paragraph [0039] disclosing a duct with a non-linear configuration and constriction followed by an expansion), 
wherein the at least one duct comprises: 
a first duct member (see portion in FIG 1 leading to outlet 18 with flow D); and 

Groom lacks explicit details related to how the duct 10 is arranged within the specifics of an aircraft such as its relationship with a cover and wherein at least one of the first duct member or the second duct member has a first end and a second end and is disposed to contact the cover at the first end and disposed to contact an airframe of the aircraft at the second end.
Scimone discloses more structural detail of a flow management system (see abstract and FIG 1B) including a cover having an opening for receiving and directing an airflow (see element 6).  Scimone teaches a duct member has a first end and a second end and is disposed to contact the cover 6 at the first end and disposed to contact an airframe of the aircraft at the second end  aircraft airframe 4 (see FIG 1B).  Teaches the the flow management system allows fresh air to go through a contaminate separation process/apparatus, be used by the aircraft system needing the air and then be discharged (see column 4 lines 41 – 48 and FIG 1B; see also column 2 lines 40 - 48), similar to the teachings of Groom (see Groom column 4 lines 32 – 53).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize a cover having a first end and a second end and is disposed to contact the cover at the first end and disposed to contact an airframe of the aircraft at the second end as taught by Scimone with the air management system taught by Groom in order for fresh air to go through a contaminate separation process/apparatus, be used by the aircraft system needing the air and then be discharged.  Doing so allows damage to the aircraft system needing the air to be minimized by removing 

Regarding claim 9, Groom in view of Scimone further teaches wherein at least one of the first duct member (flow D) or the second duct member (see flows B and C) is arranged adjacent an exterior surface of the aircraft, between the cover and the aircraft (see rejection of claim 8 and see at least flow B, see also column 3 line 61 – column 4 line 6 where at least the inlet 12 would be arranged as claimed).
Regarding claim 10, Groom in view of Scimone further teaches wherein the first duct member is coupled to the cover adjacent an aft end of the opening and to the aircraft, the first duct member having a contour generally complementary to a contour of the cover (the arrangement of the system with the aircraft as taught by Scimone has the entire system is fluidically coupled to the cover and a portion of the cover is toward the aft end of the aircraft; Examiner notes the “cover” is considered to be part of the aircraft; the “contour” limitation is broad and is taught by Schimone FIB 1B).
Regarding claim 11
Regarding claim 12, Groom in view of Scimone further teaches wherein the second duct member further includes: a first portion arranged at a first angle to the cover (see Groom portion including flow B); and a second portion arranged at a second angle to the cover (see Groom portion including flow C), the first angle and the second angle being different (see Groom FIG 1 transition from flow B to flow C).
Regarding claim 13, Groom in view of Scimone further teaches wherein condensate collected on a surface of the second portion flows toward the first portion as a result of the second angle and the first angle (see configuration of Groom flow portions C and B).
Regarding claim 14, Groom in view of Scimone further teaches wherein at least one opening is formed in a surface of the second duct member, the at least one opening adjacent to a pan for collecting condensate (see Groom column 4 lines 35 – 42).
Regarding claim 15, Groom in view of Scimone further teaches wherein the at least one opening in the surface of the second duct member is configured to prevent a reverse flow into the flow management system (see 35 USC 112 rejections above; see Groom FIG 1 and the shape of the duct that forms flow portion C; see also column 4 lines 44 – 53).
Regarding claim 16
Regarding claim 17, Groom in view of Scimone further teaches wherein the lip has a non-linear shape across a surface of the second duct member (see lip at Scimone element 52 with non linear corners).

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive for the reasons below.
Regarding applicant’s arguments directed to the drawing objections, claim interpretation and 35 USC 112 rejections, please see the updated objections and rejections above.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the newly added limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please see the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARTHA M BECTON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762